Sweeney, J.
This is an appeal from a decision of the Workmen’s Compensation Board, filed November 19, 1969, which denied a claim for compensation benefits.
The sole issue presented on this appeal is whether claimant’s injuries arose out of and in the course of his employment. Claimant was employed by the New York City Transit Authority as a clerk. He was assigned to a change booth located at the Pelham Bay station, working on the 11:00 p.m. to 7:00 a.m. shift. On the day in question he left the booth at about 6:45 a.m. He took a train for which he had been issued a pass, proceeded five blocks, got off, went downstairs and while descending the stairs to the street, he fell and was injured. The board, in finding that the accident did not arise out of and in the course of claimant’s employment, stated ‘ ‘ he had completed his tour of duty, was on his way home, by route of his own choice, and had traveled a distance from his assigned place of work, removing him from the precincts of his place of employment”. There is substantial evidence to sustain the board. (Tallon v. Interborough R. T. Co., 232 N. Y. 410; Matter of Kowalek v. New York Cons. R. R. Co., 229 N. Y. 489; cf. Matter of Lane v. Fort Neck Dredging Co., 28 A D 2d 949, affd. 22 N Y 2d 965.) The cases relied upon by the claimant are factually distinguishable.
The decision should be affirmed, without costs.